Citation Nr: 1130934	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-34 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for asbestosis, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran served on active duty from December 1956 to November 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In a July 2009 Board decision, the Board denied all claims at issue.  

The Veteran appealed this decision to the U. S. Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2010 Order and Joint Motion, the Court vacated and remanded the Board's decision.  Specifically, the Board's decision was vacated on the basis that VA failed to inform the Veteran of what kind of substitute or alternative evidence he could submit in order to support his claim, in the absence of his service treatment records (STRs).  The case was returned to the Board so that it can implement the Court's directives.    

Upon return from the Court, the Board issued a decision in July 2010 in which it remanded the appeal for further development in compliance with the Joint Motion's instructions.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.  

In a May 2011 rating decision, the AOJ granted service connection for right ear hearing loss and tinnitus.  As such, these issues are no longer before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran has current left ear hearing loss disability for VA compensation purposes.

2.  There is probative medical evidence of record demonstrating that the Veteran has current left ear hearing loss that is the result of acoustic trauma sustained during his active service in the Army in the 1950s.  

3.  Although the Veteran was exposed to asbestos during service, he also had pre-service and post-service exposure to asbestos.

4.  The probative evidence of record reflecting no nexus between the Veteran's asbestosis diagnosis and confirmed in-service asbestos exposure outweighs the evidence in support of a nexus.  In fact, there is probative evidence the Veteran's asbestosis is more likely attributable to employment-related asbestos exposure both prior to and after service.  

5.  The Veteran also has not made any specific lay assertions regarding continuity of symptomatology since service of respiratory symptoms or asbestosis.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).

2.  Asbestosis was not incurred in or aggravated by service, despite confirmed in-service asbestos exposure.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

With regard to the left ear hearing loss issue on appeal, the Board is granting in full the benefit sought.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  See 38 C.F.R. § 20.1102.  

With regard to the asbestosis issue on appeal, review of the claims folder reveals compliance with the VCAA. The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in June 2005, July 2005, August 2005, March 2006, October 2006, June 2007, August 2008, and July 2010.  The July 2010 letter also included a questionnaire pertinent to his asbestosis claim.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Notably, the July 2010 VCAA notice letter addressed alternative records the Veteran could submit to substitute for his missing STRs.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, Block b.  

Furthermore, the March 2006, June 2007, and July 2010 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of VCAA notice.    

With regard to the timing of notice, ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In other words, as a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC.  Prickett, 20 Vet. App. at 376.  

Here, VA cured the timing notice defect by issuing all ameliorative VCAA notice letters prior to readjudicating the case by way of the most recent May 2011 SSOC.  Therefore, because VA cured the timing error and because the claimant did not challenge the sufficiency of the notice, the Board has not erred in finding that VA complied with its duty to notify.  Stated another way, VA's issuance of SSOCs following the VCAA notice letters cured the timing error.  In essence, the timing defect in the notice has been rectified, such that there is no prejudicial error in the timing of VCAA notice.  Prickett, 20 Vet. App. at 376.  As such, the Board concludes prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

With respect to the duty to assist, the RO has secured Social Security Administration (SSA) disability records, and various private medical records as identified and authorized by the Veteran.  The Veteran has submitted personal statements, argument from his previous representative, private medical records, worker's compensation records, employer records, and medical treatise evidence.  In addition, the Veteran was afforded several VA examinations with medical opinions addressing the etiology of his asbestosis.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As discussed in detail below, the Board concludes that in particular, the recent November 2010 and January 2011 VA asbestosis examinations and opinions thoroughly and precisely addressed whether the Veteran's current asbestosis disorder is related to asbestos exposure during his military service.  

The Board acknowledges it was determined that the Veteran's STRs appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri in July 1973.  When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The RO initiated several requests to obtain the Veteran's missing STRs, to include inpatient / clinical hospital records, Surgeon General's Office (SGO) records, and morning reports, but was met with negative responses from the NPRC in July 2005, January 2006, and February 2007.  The RO sent the Veteran a NA Form 13055, Request for Information Needed to Reconstruct Medical Data, which he completed  and returned in July 2005 in an effort to locate alternate service records.  However, the NPRC still was not able to secure any STRs.  Moreover, in March 2006, April 2008, and July 2010 Formal Finding Memorandums, the RO indicated that all procedures to obtain missing in-service STRs were correctly followed, and that all efforts had been exhausted, such that further attempts would be futile.  In short, all methods were exhausted in attempting to obtain the missing STRs, which are unavailable for consideration.  The Board finds no basis for further pursuit of these records, as such efforts would be futile.  38 C.F.R. § 3.159(c)(2), (3).  In light of the efforts discussed above, VA has met its heightened obligation to satisfy the duty to assist.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  In any event, in this decision, the Board is conceding the Veteran's in-service exposure to asbestos due to his military occupational specialty (MOS) as an auto maintenance specialist, such that there is no prejudice to the Veteran.  In addition, the Veteran has never alleged that STRs, if located, would even document treatment for asbestosis or a respiratory disorder.  

Finally, the Board also remanded this case in July 2010 for the AOJ to inform the Veteran by way of a VCAA notice letter of what kind of substitute or alternative evidence he could submit in order to support his claim, in the absence of his STRs.  The case was also remanded for additional VA examinations with opinions to address the etiology of his asbestosis and bilateral hearing loss disorders.  The Board is satisfied that there was substantial compliance with its July 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  In this respect, a compliant July 2010 VCAA notice letter was provided to the Veteran.  In addition, the Veteran was afforded November 2010 and January 2011 VA asbestosis examinations and opinions, which thoroughly and precisely addressed the etiology of the Veteran's current asbestosis disorder.  Although these VA examinations were not performed by a pulmonary specialist, an explanation was provided and another appropriate, competent VA physician was utilized.  The Board finds this constituted "substantial" compliance with the remand request.  The AOJ then readjudicated the claim in a May 2011 SSOC prior to receipt of the appeal at the Board.  There is no basis for any further development, given the extensive development that was already undertaken.  In fact, in a May 2011 statement, the Veteran indicated he had no further evidence to submit and requested prompt appellate consideration.  Overall, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing disability beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show  "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.   

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee, 34 F.3d at 1043.  As to presumptive service connection, some diseases on the other hand are chronic, per se, including organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  In fact, the Federal Circuit Court recently held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis - Service Connection for Left Ear Hearing Loss

The Veteran contends that he developed left ear hearing loss as the result of acoustic trauma during service.  Specifically, he alleges that he was exposed to hazardous noise exposure due to automobile shop noise from his MOS as a mechanic and due to weapons training on the firing ranges, as well as due to tanks.  He states he did not wear hearing protection during service.  He dates the onset of hearing loss symptoms to within one year of discharge in 1958.  He states that he did wear hearing protection for his post-service oil refinery job of over 30 years.  See August 2006 Notice of Disagreement (NOD); October 2007 VA Form 9; June 2009 Representative Brief, November 2006 and September 2010 VA audiology examinations.  

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In other words, the laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  Id.  

The Court also subsequently held that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), a case wherein the Veteran's STRs were missing, the Court held that a Veteran was competent to report about factual matters of which he had "first-hand" knowledge.  

As discussed above, none of the Veteran's STRs are available.  However, the Department of Defense's Duty MOS Noise Exposure Listing confirms that the Veteran's military occupational specialty (MOS) as an auto maintenance specialist involved a moderate probability of noise exposure.  This fact is not in dispute.  In addition, he is indeed competent to report that he experienced and reported symptoms of diminished hearing and tinnitus a short time after service, especially given the heightened duty due to his missing STRs to resolve all reasonable doubt in his favor.  Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  And the Board once again acknowledges that the laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  Ledford, 3 Vet. App. at 89.  In fact, a claimant may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).  See also 38 U.S.C.A. 1113(b); 38 C.F.R. 3.303(d).  

The first - and perhaps most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Concerning this, a recent July 2006 private audiology examination revealed left ear sensorineural hearing loss disability according to the clear, established requirements of 38 C.F.R. § 3.385.  The audiogram for the left ear showed pure tone thresholds, in decibels, as follows:



HERTZ

500
1000
2000
3000
4000
LEFT
15
15
20
25
45

Since this report revealed pure tone threshold results of 45 dB at 4000 Hz, this meets the clear, established VA requirements of 38 C.F.R. § 3.385 for sensorineural hearing loss disability.  The Board acknowledges that this private examination was provided in graphic representations without interpretation as to the exact puretone thresholds found.  However, the April 2011 VA otolaryngology examiner interpreted the July 2006 graphical audiogram as indicating pure tone threshold results of 45 dB at 4000 Hz.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Board should not discount audiograms just because they are in graphical form).  The Board also acknowledges that November 2006 and September 2010 VA audiology examinations only revealed 35 dB at 4000 Hz, which is close but does not quite meet the requirements for sensorineural hearing loss disability under 38 C.F.R. § 3.385.  In any event, since the evidence is mixed, resolving doubt in the Veteran's favor, the Board finds the Veteran has current left ear hearing loss.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

Most importantly, there is probative evidence of a nexus (i.e., link) between the Veteran's current left ear hearing loss and the confirmed acoustic trauma during service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  A September 2010 VA audiology examiner discussed the Veteran's in-service history of noise exposure.  Once this VA examiner obtained the Veteran's claims folder, she provided a February 2011 addendum in which she opined that "it is at least as likely as not" the Veteran's hearing loss was associated with in-service noise exposure, given the lack of information to the contrary.  It was noted that the Veteran reported that he did not wear hearing protection during his military service, and his symptoms began shortly after service.  Further, in a June 2010 private "independent" medical evaluation, Dr. G.L.W., MD., also concluded that the Veteran's hearing loss was "at least as likely as not" related to acoustic trauma from military service.  Both opinions provided an honest assessment with adequate reasons and bases for their conclusions.  Thus, both the VA and private examiners' conclusions are entitled to great probative weight in support of the Veteran's left ear hearing loss claim.   

With regard to a nexus, the April 2011 VA otolaryngology examiner opined that the etiology of the Veteran's hearing loss cannot be determined "without resort to mere speculation."  This examiner remarked upon the Veteran's history of post-service noise exposure at the oil refinery as well.  The examiner assessed there was no way to confirm whether the Veteran actually had hearing loss within a short time after service since there were no audiograms of record from that time.  In this regard, an equivocal medical opinion may still be competent, and cannot be considered "non-evidence."  Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008).  But an etiological opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  The Court has pointed out that an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  In summary, despite this speculative medical opinion, the other medical evidence of record sufficiently demonstrates a nexus between current left ear hearing loss and acoustic trauma during the Veteran's military service.  

Beyond the above, the Board emphasizes that in a recent May 2011 rating decision, the RO has already awarded service connection for right ear hearing loss and tinnitus caused by the same in-service acoustic trauma discussed in the present decision.  This fact weighs heavily in support of an award of service connection for left ear hearing loss.   

Accordingly, resolving any doubt in the Veteran's favor, and in consideration of the heightened duty due to missing STRs, the Board concludes the evidence supports service connection for left ear hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted as to that issue.  



Governing Laws and Regulations for Asbestos Claim

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities purportedly resulting from asbestos exposure.  The date of this amended material is December 13, 2005.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  
	
The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  The Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).  

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).  
  
The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. at Subsection (d) (emphasis added).   

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether:  (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).  See also VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).  

If the evidence supports a conclusion that the Veteran's current disability, while caused by asbestos exposure, is due to intervening post-service exposure, the opinion must be very specific explaining the basis for this finding.  See McGinty v. Brown, 4 Vet. App. 428 (1993).    

Analysis - Service Connection for Asbestosis

The Veteran asserts that his current respiratory diagnoses, to include asbestosis, are related to alleged in-service asbestos exposure.  He contends he was exposed to asbestos during service due to his MOS as an auto mechanic.  He says he worked in the motor pool, replacing hundreds of brake linings.  He asserts asbestos was used in the manufacture of automotive clutch and brake linings, such that brake work would have caused frequent exposure.  When working on vehicles, the Veteran would blow asbestos-contaminated dust from around the brake pads with compressed air.  He worked in an enclosed indoor environment during service, exposing him to air particles of asbestos.  He says his post-service work at an oil refinery for 30 years was mostly outdoors in open environments.  The Veteran adds that a military friend worked on the same vehicles as the Veteran during his service and died of asbestos exposure.  The Veteran does not assert symptoms or treatment for a lung disability or any asbestos related illness during military service from 1956 to 1958.  See October 2007 VA Form 9; June 2009 Representative Brief; June 2005, July 2005, April 2008, August 2010, and December 2010 Veteran's statements.  

Prior to service, from 1954 to 1956, the Veteran worked at Exxon and Carter Oil Company.  He states he was an insulator helper, maintenance man, and laborer at that time.  See November 1988 private physician letter; July 1987 National Jewish Center report of Dr. K.K.  A June 1954 pre-employment examination reveals no lung abnormalities.  Employer medical records dated in December 1955 and April 1956 document treatment for the flu and an upper respiratory infection.  However, no specific chronic lung disorder was diagnosed prior to his military service that commenced in December 1956.   

As discussed above, none of the Veteran's STRs from 1956 to 1958 are available.  In a case such as this, where service records are unavailable, the Board is mindful of the heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In this regard, the Veteran's DD Form 214 shows that he was an automotive maintenance helper and received special training for this military assignment.  As such, there is sufficient evidence for the Board to continue its analysis on the assumption that the Veteran was exposed to asbestos during his service, based on MOS as an auto mechanic.  Medical treatise evidence submitted by the Veteran also confirms that he was exposed to asbestos during service from vehicle brake maintenance.  The Board adds that the Veteran has not asserted that he sought treatment while in service for a lung disability or any asbestos related illness.  In summary, the Board concedes that based on his MOS as a mechanic, the Veteran had exposure to asbestos during service. 

As mentioned, the first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Concerning this, VA and private medical personnel have diagnosed the Veteran with asbestosis, asbestos-related pleural disease, pleural fibrosis, restrictive airway disease, and interstitial fibrosis.  See May 2006, November 2008, November 2010, and January 2011 VA asbestosis examinations; July 2006 private medical opinion from Dr. R.B., MD.  The asbestos-related diagnoses were based on X-rays findings.  In short, the evidence at the very least clearly shows current asbestosis disease.    

With regard to continuity of symptomatology, post-service, the evidence as a whole does not show continuity of symptomatology of asbestosis or any other lung disorder since service.  38 C.F.R. § 3.303(b).  The evidence of record reveals that from discharge from service in 1958, up until the first documented symptoms and treatment in 1971 and 1972, there is no record of any complaint, let alone treatment, for a lung disorder or asbestosis.  The Veteran would indeed be competent to report respiratory symptoms from the time of his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  However, it is unclear whether the Veteran has specifically made a lay allegation regarding continuity of symptomatology for respiratory symptoms.  With the exception of Dr. W.F., MD.'s April 2011 private treatment record, the Veteran has reported to VA and private medical personnel that the first symptoms of his asbestosis began in the early 1970s, while the first official diagnosis was in the early 1980s.  See e.g., private treatment records and computed tomography (CT) scan from March 1982; July 1987 National Jewish Center report of Dr. K.K.; November 1988 private physician letter; and May 2006, November 2008, November 2010, and January 2011 VA asbestosis examinations of record.  In fact, a short time after discharge, in employer medical examinations dated from 1958 to 1967, the Veteran exhibited clear lungs.  No respiratory complaints were documented during those examinations.  It follows that there is no medical or lay basis to award service connection for his asbestosis based on chronicity in service or continuous symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  There is no probative or credible evidence of continuity of symptoms.  

Continuity of symptomatology is merely an alternative way of establishing a nexus to service.  38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307.  In this respect, the Board emphasizes that for asbestosis claims, in-service symptoms or post-service continuity of symptoms is not necessarily required to substantiate this particular type of claim.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 9, Block d.  

The Board now turns to the central issue in this case - whether there is probative medical evidence of a nexus between the Veteran's current asbestosis and his confirmed in-service asbestos exposure.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In this regard, the probative evidence of record on this determinative issue of nexus includes favorable and unfavorable medical evidence and opinions.  However, the Board concludes the negative evidence suggesting no nexus between current asbestosis and in-service asbestos exposure outweighs the favorable evidence.  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the negative evidence, a July 1987 National Jewish Center report of Dr. K.K. addresses the Veteran's significant pre-service and post-service history of asbestos exposure.  Prior to service, the Veteran worked an insulator, maintenance man, and laborer at Exxon and Carter Oil Company from 1954 to 1956.  He stripped insulation and replaced it.  This report notes that while in service, the Veteran did not work with brakes, containing asbestos, until 1958, which was his final year of service.  Post-service, from 1958 to 1986, he worked at the Exxon refinery in Billings, Montana.  Post-service, from 1958 to 1959, he did similar insulation work that he had done pre-service.  Thereafter, he worked in the process area running equipment that operated the refinery.  His only asbestos exposure for that task was "passive exposure."  However, the Veteran also reported asbestos insulation being blown onto heat exchanges.  He also had to lance asbestos covered lines.  The Veteran retired in 1986 on medical leave for asbestos-related illness from his work.  The Veteran's first chest complaints started in 1971, many years after service.  Chest X-rays taken in 1972 and 1975 were reportedly abnormal.  However, the Veteran was not evaluated for lung disease until 1982.  The Veteran reported smoking 8-10 cigarettes per day from the ages of 22 to 48, stopping for three years at one point.  Dr. K.K. indicated that employment records and other medical records substantiated the reported history of the Veteran.  Dr. K.K. stated that the Veteran's asbestos-related disease had been present since 1971 and 1972.  

As to the negative evidence, a November 1988 private physician letter described the Veteran reporting "daily" exposure to asbestos dust while working as an insulator helper pre-service from 1954 to 1956 at the Exxon Refinery.  Post-service, the Veteran reported "daily" exposure to asbestos in 1958 and 1959 while stripping and replacing asbestos from pipes within that facility.  Subsequently, he only had "minor" exposures until his retirement in 1986.  What is significant is that in this record the Veteran failed to report any in-service exposure.  Rather, the focus was on his pre-service and post-service exposure.  

As to the negative evidence, worker's compensation administrative records show that the Veteran filed for worker's compensation in 1987 for occupational disease benefits.  The Veteran was granted worker's compensation benefits due to asbestos-related abnormalities from his occupational environment.  Notably, a worker's compensation medical opinion in June 1987 by Dr. T.F., MD., a pulmonary specialist, attributes the Veteran's asbestos exposure to his employment at the Exxon refinery, which involved inhaling asbestos fibers.  In addition, a September 1988 SSA decision awarded disability benefits due to asbestos-related disease.  Importantly, there was no mention of asbestosis due to military service exposure in either SSA or workers compensation records.  It is worth noting that the Veteran at present repeatedly denies the significance of his post-service occupational exposure to asbestos (he maintains his exposure was minimal in an outdoor environment).  However, in contrast, in the past he actively sought workers compensation and SSA benefits in the 1980s on the basis that his asbestosis was the result of this same post-service occupational exposure.  Of note, after he filed for VA benefits in 2005, he now claims his asbestosis is actually the result of asbestos exposure caused by his military service, as opposed to his pre and post-service occupation.  The Board emphasizes that personal interest for monetary gain may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

As to the negative evidence, a May 2006 VA nurse examiner conducted a thorough review of the Veteran's claims folder and noted that the Veteran worked for a refinery two years prior to his military service and continued working at the refinery until 1987.  The Veteran acknowledged that all refinery workers are exposed to asbestos.  In addition, the examiner noted that the Veteran received worker's compensation in 1987 from the refinery for asbestos exposure.  The examiner opined that the Veteran's asbestosis is less likely than not caused by his presumed asbestos exposure during service.  The examiner stated that while it is probable that the Veteran was exposed to asbestos during service, it is known that he had a pre-existing two year history at a refinery followed by more than 30 years in the refinery post-service.  Thus, the Veteran's brief period of exposure while in service is likely not the cause of his asbestosis.  Furthermore, the examiner stated that after a review of medical treatise evidence, mechanics were not listed as a "high-risk" occupation for asbestos exposure.  This examination and opinion provides some evidence against the claim.  The Board acknowledges that the May 2006 VA examination was performed by a nurse, but that does not mean she was not competent to perform the required examination and testing.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under § 3.159(a)(1)).
 
As to the negative evidence, a November 2008 VA physician examiner noted pre- and post-service exposure to asbestos and documented that the Veteran was not exposed to brake linings until his final year of service in 1958.  The examiner concluded that as the Veteran has documented exposure over a span of 32 years to inhaled asbestos fibers and a relatively short period of exposure to brake linings while on active duty, it is less likely than not that his asbestosis is caused by or related to his active military service.  In addition, the examiner noted that the Veteran received worker's compensation in 1987 from the refinery for post-service asbestos exposure.  The VA examiner discussed medical treatise evidence in formulating his opinion.  He also discussed other pertinent medical evidence of record in the claims folder, although it does not appear he reviewed the full claims folder.  This examination and opinion still provides some probative evidence against the claim.  

As to the negative evidence, a November 2010 VA nurse examiner reviewed and discussed the Veteran's history of asbestos exposure.  After a review of the claims folder, the examiner opined that the asbestosis diagnosis is less likely than not due to military exposure, but more likely due to exposure while working in the Exxon Refinery.  It was noted that the Veteran was in fact medically released in 1986 from the Exxon Refinery due to an asbestos-related illness.  Although he was probably exposed to asbestos as a mechanic during his military service, he did not do any brake work until 1958.  He also had a pre-existing two year history at the refinery prior to service, followed by a 28-year history post-service.  The examiner went on to extensively discuss medical treatise evidence.  This examination and opinion also provides probative evidence against the claim.  

As to the negative evidence, a January 2011 VA physician examiner reviewed the claims folder, and cited the positive and negative evidence of record at that time from the claims folder.  He also interviewed the Veteran.  The examiner opined that "[w]hen taken in total, the evidence clearly supports that there was significantly more asbestos exposure during his work than in the service."  He concluded the Veteran's asbestosis was more likely than not due to his work-related asbestos exposure and less likely due to service.  The examiner remarked that the July 1987 National Jewish Center report of Dr. K.K. and a November 1988 private physician letter either do not mention or only briefly mention service-related exposure.  These documents were not discussed by the private examiners who provided favorable nexus opinions (discussed below).  However, they were discussed by all the VA examiners.  This examination and opinion also provides probative evidence against the claim.  

Thus, there is competent and probative evidence that any current disability, while caused by asbestos exposure, was due to pre- and post-service exposure.  See McGinty v. Brown, 4 Vet. App. 428 (1993).  In making this determination, the Board emphasizes development was accomplished sufficient to determine whether the Veteran was exposed to asbestos before, during, and after service.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (h).  

As to the positive evidence, in a July 2006 private medical opinion from Dr. R.B., MD., a pulmonary specialist, it was assessed that the Veteran was exposed to asbestos while in service via work on brakes.  Dr. R.B. remarked that the Veteran's records do not indicate any other exposure to asbestos.  He stated that the latency period was consistent with his exposure.  He concluded by saying that he does "not believe one can exclude a relationship between [the Veteran's] military service and his current disability."  The Board notes that the Veteran's worker's compensation records were in evidence at the time that the doctor provided this opinion.  Yet Dr. R.B. fails to address the Veteran's pre-service and post-service history of asbestos exposure, as discussed in detail above.  Dr. R.B.'s opinion stated that he saw no other record of asbestos exposure; however, this is proven false, in light of the Veteran's award of worker's compensation for asbestos-related occupational disability.  A medical opinion based on an inaccurate factual premise has no probative value.  See generally Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  The Court has also held  that a medical examiner's conclusions were of "questionable probative value" when the examiner failed to consider certain relevant  information.  Mariano v. Principi, 17, Vet. App. 305, 312 (2003).  In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court, citing Reonal, reaffirmed that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  In addition, the Court has expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of the Veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-473 (1993).  As such, Dr. R.B.'s July 2006 private opinion is entitled to only limited probative value in support of the claim.  

As to the positive evidence, in a June 2010 private "independent" medical evaluation from Dr. G.L.W., it was opined that the Veteran's current asbestosis was "as least as likely as not" caused by his in-service asbestos exposure along with his cigarette addiction that began during service.  Dr. G.L.W. indicated that this opinion was based on a review of the pertinent evidence of record, as well as a clinical interview of the Veteran.  Dr. G.L.W. found the Veteran to be "highly credible."  It was noted the Veteran smoked half a pack a day of cigarettes while in service until 1982.  Dr. G.L.W. considered the Veteran's reported history that pre-service and post-service at the refinery, he was exposed to asbestos at least "some of the time", but always in an open air environment.  In contrast, the Veteran reported his in-service asbestos exposure was in "confined" spaces.  The Veteran stated that he did not wear respiratory protection at any time.  Dr. G.L.W. assessed that the "higher intensity" of the Veteran's in-service asbestos exposure, along with his smoking habit, outweighed a longer asbestos exposure period out of service at a considerably reduced intensity.  

Although this private opinion of Dr. G.L.W. does provide some probative evidence in support of the claim, it fails to adequately address the Veteran's significant pre-service and post-service history of asbestos exposure as documented by a July 1987 National Jewish Center report of Dr. K.K. and a November 1988 private physician letter.  In particular, in the November 1988 private physician letter, the Veteran reported "daily" exposure to asbestos dust while working as an insulator helper pre-service from 1954 to 1956 at the Exxon Refinery.  Post-service, the Veteran reported "daily" exposure to asbestos in 1958 and 1959 while stripping and replacing asbestos from pipes within that facility.  The July 1987 and November 1988 reports are particularly probative because the Veteran was not filing for VA benefits at the time, such that his statements regarding in-service and post-service asbestos exposure are more credible from that time.  The Board reiterates that personal interest for monetary gain may affect the credibility of the evidence.  Cartright 2 Vet. App. at 25.  And again, the Board may reject a medical opinion if the Board finds that other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  Kowalski, 19 Vet. App. at 179.  

As to the positive evidence, in an April 2011 private treatment report from Dr. W.F., a pulmonary specialist, it was assessed that the Veteran has had a diagnosis of asbestos-related lung disease since the time he was exposed to asbestos rebuilding brakes and CV boots during his military service.  The Board emphasizes that the claims folder is entirely negative for any medical evidence of record revealing a diagnosis of asbestos-related lung disease at the time of discharge from the Veteran's military service in 1958.  In fact, the first lay complaint or medical diagnosis regarding a lung disorder is from the early 1970s.  Notably, in post-service medical examinations dated from 1958 to 1967 from the Veteran's employer, the Veteran exhibited clear lungs.  No respiratory complaints were documented until the early 1970s.  As such, Dr. W.F.'s statement that the Veteran was diagnosed with asbestosis since service is not accurate.  Once again, the Board may reject a medical opinion if the Board finds that other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  Kowalski, 19 Vet. App. at 179.  The weight of a medical opinion is diminished where that opinion is based on an inaccurate factual premise or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  

As to the positive evidence, the Veteran has submitted medical treatise evidence documenting "frequent" asbestos exposure during brake work.  The Board notes that, with regard to medical treatise evidence discussing asbestos, where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  In the present case, asbestos exposure during service from the Veteran's MOS as a mechanic has already been conceded.  Moreover, the favorable private medical opinions did not mention the medical treatise articles submitted by the Veteran.  Thus, the medical articles and treatises submitted by the Veteran, although probative, are insufficient to establish the required medical nexus opinion for causation.
  
Overall, the Board finds that the negative medical evidence and opinions outweigh  the positive medical evidence and opinions, in determining that the Veteran's asbestosis was not due to service.  That is, the above negative VA opinions, although not perfect, were thorough, supported by an explanation, based on a review of pertinent evidence of record, and supported by much of the evidence of record.  The Board emphasizes that even though the Veteran may not agree with the conclusions reached, the VA examinations provide detailed rationale for their medical conclusions.  See Boggs v. West, 11 Vet. App. 334, 340 (1998), aff'd, 188 F. 3d 1335 (Fed. Cir. 1999; Owens v. Brown, 7 Vet. App. 429 (1995); see Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In contrast, the positive private opinions from pulmonary specialists were based either an inaccurate factual premise or an inaccurate reported history.  That is, the private medical opinions failed to discuss or ignored important evidence of record.  

The Board acknowledges both the Veteran and his representative have asserted that the probative value of the VA medical opinions is diminished because not one of the VA examiners was a pulmonary specialist or pulmonologist.  Generally, a person need only be a licensed health care practitioner to be considered competent to provide medical evidence.  YT v. Brown, 9 Vet. App. 195, 201 (1996).  Further, VA medical examinations do not need to be conducted by examiners with any particular expertise or specialty in order to comply with the duty to assist; rather, the regulations and case law establish that VA medical examinations need only be provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing 38 C.F.R. § 3.159(a)(1)).  The Board may assume a VA medical examiner is competent.  Id.  See also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the Veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  The Federal Circuit recently held that any challenge to the expertise of a VA expert must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion.  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  It has not been shown that the VA nurses and VA physician examiners were deficient in performing the required examinations and providing the requisite opinions.  Many of the VA examiners cited medical treatise evidence in support of their conclusions as well.  The January 2011 VA examiner, a physician certified in internal medicine and infectious diseases, explained that he was competent to review the case.  He added that no pulmonary specialists were available in the Montana VA system.  

With regard to lay evidence, based on recent case law, it would appear that the Veteran in certain instances can be competent to testify to the fact that symptoms he experienced in service is the same condition he is currently diagnosed with.  Davidson, 581 F.3d at 1316.  However, this is not one of those instances.  In this regard, neither he nor his attorney, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of his asbestosis, a disorder requiring medical testing.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  The present case also does not meet any of the three exceptions enumerated under Jandreau.  

Lastly, in a June 2010 private "independent" medical evaluation from Dr. G.L.W., it was opined that the Veteran's current asbestosis was at least as likely as not caused by his in-service asbestos exposure along with his cigarette addiction that began during service.  However, for claims filed after June 9, 1998, the Board emphasizes the law prohibits service connection of a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a Veteran during active duty service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300(a) (2010).  As such, service connection cannot be awarded on this basis.  

Accordingly, even in consideration of the heighted duty due to missing service records,  the Board finds that since the preponderance of the evidence is against service connection for asbestosis, as well as any other lung disorder, there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for left ear hearing loss is granted.  

Service connection for asbestosis, claimed as due to asbestos exposure, is denied.  




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


